DETAILED ACTION
This office action is in response to the communication received on 03/28/2022 concerning application no. 15/723,850 filed on 10/03/2017.
Claims 1-5 and 7 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Ezion does not teach “modifying the phase angle of at least one driving signal to reduce a net electromagnetic output of said thermal therapy apparatus”. Rather, according to Applicant, Ezion’s disclosure of electromagnetic interference reduction is done by placing the hose computer outside the MRI room and to place the beam control system in relation to the table. 
Examiner disagrees. The language “modifying a phase angle” is broad. Any alteration of the phase angle would constitute as a modification. Ezion teaches this as col. 4, lines 30-34 teaches that the phase offset of the base sinus can be varied based on the design choice of one with ordinary skill in the art. The express purpose of the use of sinus waves to drive the transducer elements is for “providing a pure signal, i.e., low distortion low noise, to avoid signal interference with the imaging modality (e.g., MRI) of the focused ultrasound system”. This is noted in col. 4, lines 10-15. This is a reduction in electromagnetic interference. Also, Ezion states in Col. 2, lines 42-47 “Thus, it is desirable to provide a system and methods for individually controlling, and dynamically changing, the driving voltage, phase and amplitude of each transducer element in phased array focused ultrasound transducer a manner that does not interfere with the imaging system”. Ezion clearly establishes that the phase of each element of the transducer can be controlled and dynamically changes so that it does not interfere with the imaging system. This lack of interference reads on the claim element. Given that the term “reduce electromagnetic interference reduction output of the said thermal therapy apparatus” is broad, Examiner encourages amending the claim element if Applicant believes the manner in which the reduction is distinct from the Ezion reference. Currently, the claim element is broad and anticipated by Ezion. Examiner notes that Applicant’s argument about the host computer being in another room than the MRI is not relevant. The claim element is about reducing interference of the thermal therapy apparatus. Not a computer. Finally, Fig. 9 clearly shows the thermal therapy system, Ezion’s transducer 90 is in the same room 92 as the MRI. Nothing in the claim excludes the placement of the transducer in relation to a table. While the control system 98 may be defined in relation to be the table, it is clear the Ezion is teaching multiple aspects of interference reduction. The one that anticipates the claim language has been noted above where it clearly says the “providing a pure signal, i.e., low distortion low noise, to avoid signal interference with the imaging modality (e.g., MRI) of the focused ultrasound system”.
Examiner maintains the 102 rejection under Ezion.

Claim Interpretation
Claim 5, line 12-13, contains an optional limitation “when the minimum residual Rmin equals 0”. According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitation acquires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.
Therefore, the claim element starting with “setting the respective phase angles…” and ending with “minimum residual Rmin.” is not required to be performed.
Claim 7, line 2, contains an optional limitation “when the minimum residual Rmin is greater than 0”. According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitation acquires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.
Therefore, the claim element starting with “comparing the amplitude-phase products…” and ending with “second maximum amplitude phase products” in line 21 is not required to be performed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 5, line 2, recites “a respective hypothetical phase offset value”. The specification fails to teach “hypothetical phase offset value”. While the original claims 5 and 6 referred to “hypothetical two-state phase assignment”, neither the original claims at the time of filing or in the specification as a whole disclose a “hypothetical phase offset value”. The specification does not teach what is “hypothetical phase offset value” is or what values they constitute. Furthermore, it fails to describe what makes the phase offset values “hypothetical” and if the method is actually applying the phase offset values. The claim contains subject matter that that was not describer in the specification in such a way as to reasonably convey to one with ordinary skill in the art that the inventor or a joint inventor had the claimed invention at the time of filing. 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is indefinite for the following reasons:
Lines 2, recites “hypothetical phase offset value”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the phase offset value is present and utilized if the phase offset value is claimed to be “hypothetical”.
For purposes of examination, the Office is considering the phase offset value to be present and utilized.
Line 4, recites “hypothetical two-state phase assignment”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the phase assignment is occurring as the assignment is claimed to be “hypothetical”. If 1t is hypothetical, it would conflict with claim 4 establishing that the phase angle is determined.
For purposes of examination, the Office is considering the phase assignment to be determined and not hypothetical.
Line 5, recites “a hypothetical phase angle of 0 degrees”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the phase angle is actually 0 degrees or is not. Furthermore, it’s relationship to the claim 4’s phase angle is unclear as the claim establishes that the phase angle has been determined and it is based on the amplitude.
For purposes of examination, the Office is considering the hypothetical phase to be determined and actual and based on amplitude.
Line 5-6, recites “a hypothetical phase angle of 180 degrees”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the phase angle is actually 180 degrees or is not. Furthermore, it’s relationship to the claim 4’s phase angle is unclear as the claim establishes that the phase angle has been determined and it is based on the amplitude.
For purposes of examination, the Office is considering the hypothetical phase to be determined and actual and based on amplitude.
Line 8, recites “repeating steps (a) and (b) for all combinations of respective hypothetical phase offset values”. This claim element is indefinite. The claim element step (a) of the claim establishes that the each amplitude is multiplied with a respective hypothetical phase offset value and it would be unclear to one with ordinary skill in the art what combinations can be of respective hypotheticals are being referred to. That is, the multiplication of an amplitude to its respective phase offset value is the only possible combination. If the combination is referring to another element, it is unclear what the phase offset is combined to.
Line 12-13, recite “setting the respective phase angles to the hypothetical phase angles that correspond to the minimum residual”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how a phase angle, whether it be hypothetical or not, can correspond to a residual that as been established to be the sum of multiple products that are determined from multiplying amplitude with an offset value. That is, it would be unclear to one with ordinary skill in the art how the phase is corresponding to a sum of products that is based on amplitude and a coefficient.

Claim 7 is indefinite for the following reasons:
Lines 7, recite “second maximum amplitude”. This claim element is indefinite. The term “maximum” means “the greatest quantity or value attainable or attained” (Link: https://www.merriam-webster.com/dictionary/maximum). It would be unclear to one with ordinary skill in the art how there can be a second maximum as there can only be one maximum. I.e. one value can be the highest in order to be the maximum.
For purposes of examination, the Office is considering it to be the second highest value.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezion et al. (US Patent No. 6,506,154).

Regarding claim 1, Ezion teaches a method for reducing electromagnetic interference when operating an electrically-driven ultrasound thermal therapy apparatus (Abstract teaches that the signals are controlled in accordance to time functions as part of thermal doses. Col. 1, lines 15-35, teach that the ultrasound with focusing is able to heat target zones), comprising: 
positioning said apparatus including an ultrasound array of said apparatus with respect to a specified treatment zone (Col. 1, lines 15-35, teach that the ultrasound with focusing is able to heat target zones. These focuses are applied on focal zones. Col. 1, lines 50-54 teach that the signals can be controlled to target a focal zone. See Fig. 2); 
in a computer-based host unit coupled to said therapy apparatus (Col. 4, lines 34-67, teach that the control channels 26 and 28 are received from a hardware circuit. The control channels communicate via the transmission cables 44 with the transducer 24. See Fig. 3), determining a common driving frequency and determining an amplitude with which to drive each of a plurality of transducer elements of said array (Col. 3, line 63 to Col. 4, line 1, teach that the transducer has a plurality of elements and each of them has a respective sinuses wave that is at the same frequency but with controlled amplitude. Col. 4, lines 34-55, teaches that the amplitudes are controlled and scaled); 
driving each of said plurality of transducer elements with a respective driving signal generated by a respective voltage source (Col. 2, lines 43-47, teaches that the system is designed to individually control the elements with dynamic control of the voltage, phase, and amplitude. Col. 3, lines 63-67, teaches that the transducer elements are separately driven by the sinus waves), the driving signal for each element comprising said common driving frequency, said amplitude, and a respective phase angle (Col. 2, lines 43-47, teaches that the system is designed to individually control the elements with dynamic control of the voltage, phase, and amplitude. Col. 3, lines 63-67, teaches that the transducer elements are separately driven by the sinus waves. Col. 3, line 63 to Col. 4, line 1, teach that the transducer has a plurality of elements and each of them has a respective sinuses wave that is at the same frequency but with controlled amplitude. Col. 4, lines 34-55, teaches that the amplitudes are controlled and scaled. Col. 4, lines 10-34 teaches that the sinus waves are offset by 90 degrees); and 
modifying the phase angle of at least one driving signal to reduce a net electromagnetic output of said thermal therapy apparatus (Col. 3, lines 63-67, teaches that the transducer elements are separately driven by the sinus waves. Col. 3, line 63 to Col. 4, line 1, teach that the transducer has a plurality of elements and each of them has a respective sinuses wave that is at the same frequency but with controlled amplitude. Col. 4, lines 34-55, teaches that the amplitudes are controlled and scaled. Col. 4, lines 10-34 teaches that the sinus waves are offset by 90 degrees. The phase can be varied and is done to avoid signal interference with the imaging modality. Col. 2, lines 26-42, teaches that the focal zone targeting is designed so that the array is driven without creating electrical harmonics, noise, or field interference).

	Regarding claim 2, Ezion teaches the method in claim 1, as discussed above.
	Ezion further teaches a method, wherein a first phase angle of a first driving signal and a second phase angle of a second driving signal are offset by 180 degrees (Col. 4, lines 34-55, teaches that the amplitudes are controlled and scaled. Col. 4, lines 10-34 teaches that the sinus waves are offset by from one another. The first and third base sinuses are 0 and 180 degrees. The second and the fourth base sinuses are 90 and 270 degrees).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ezion et al. (US Patent No. 6,506,154) in view of Ramamurthy et al. (US Patent No. 6,221,018).

Regarding claim 3, Ezion teaches the method in claim 2, as discussed above.
	However, Ezion is silent regarding a method, wherein the first and second driving signals drive adjacent transducer elements.
	In an analogous imaging field of endeavor, regarding the control of ultrasound elements with sinusoidal waves, Ramamurthy teaches a method, wherein the first and second driving signals drive adjacent transducer elements (Col. 17, lines 65-Col. 18, lines 19 teaches that the ultrasound apparatus has a pulse shifter that is able to transmit with delays that have signals with a phase difference of 180 degrees. These signals are provided to the transducers 220. Fig. 24 shows two adjacent ultrasound elements 220 that are transmitted signals received from the phase shifters. The top phase shift is 90 degrees and the bottom phase shift is -90 degrees. This is a total of 180 degrees from one another for the two adjacent transducers).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ezion with Ramamurthy’s teaching of adjacent elements with driving signals. This modified method would allow the user to perform tissue harmonic imaging (Col. 17, lines 65-Col. 18, lines 19 of Ramamurthy). Furthermore, the modified method would allow for improvements in the enhancement of the imaging of non-linear response of the body (Col. 2, lines 6-8 of Ramamurthy).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ezion et al. (US Patent No. 6,506,154) in view of Satir et al. ("Phase and Amplitude Modulation Methods for Nonlinear Ultrasound Imaging with CMUTs", August 2016, IEEE Trans Ultrasonic Ferroelectrics Frequency Control).

Regarding claim 4, Ezion teaches the method in claim 1, as discussed above.
	However, Ezion is silent regarding a method, wherein each phase angle is determined based, at least in part, on the amplitude of the corresponding driving signal.
	In an analogous imaging field of endeavor, regarding phase and amplitude manipulation, Satir teaches a method, wherein each phase angle is determined based, at least in part, on the amplitude of the corresponding driving signal (Page 6, paragraphs 1-5, teach that with normalized amplitudes, the phase shifts can be determined).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ezion with Satir’s teaching of determining phase based on amplitude. This modified would allow the user improve the performance of pulse sequence and the provide ease of implementation (Conclusion of Satir). Furthermore, the system is able to operate in function in highly non-linear collapse snapback modes (Abstract of Satir).

Allowable Subject Matter
Claims 5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
NOTE: The claims 5 and 7 are rejected under 35 U.S.C. 112 as discussed above. Upon resolution of the 112 rejections, the claims may be allowable if rewritten in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Napolitano et al. (PGPUB No. US 2004/0087857): Teaches the summing of signals that have been multiplied with 1 or -1 coefficients.
Duchon et al. (PGPUB No. US 2021/0275834): Teaches the determination of a minimum phase.
Tamura (US Patent No. 6,599,248): Teaches the summing of products of signals that have been multiplied with 1 or -1 coefficients.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793